Citation Nr: 0826725	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Entitlement to service connection for residuals of a 
gunshot wound, right groin, with sciatica, right leg.  

4.  Entitlement to an increased rating for service-connected 
residual scar, status post gunshot wound, dorsal aspect of 
the right foot, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for service-connected 
residual scar, status post gunshot wound, plantar aspect of 
the right foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In April 2003, the 
RO denied claims for service connection for PTSD, bilateral 
hearing loss, and residuals of a gunshot wound, right groin, 
with sciatica, right leg. At that time, the RO also granted 
service connection for a left foot disability.  In September 
2003, the RO determined that it had committed error in its 
April 2003 decision, and that service connection was actually 
warranted for two right foot disabilities, specifically, "a 
residual scar, status post gunshot wound, dorsal aspect of 
the right foot," and "a residual scar, status post gunshot 
wound, plantar aspect of the right foot," with each 
disability assigned a separated 10 percent evaluation.  The 
veteran has appealed the denials of service connection, as 
well as the issues of entitlement to evaluations in excess of 
10 percent for the right foot disabilities.  

A videoconference Board hearing was scheduled for June 2, 
2008, however, the veteran failed to appear.  Neither the 
veteran nor his representative have filed a motion for a new 
hearing.  Accordingly, the case will be processed as though 
the request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007).

In July 2001 the veteran filed a claim for compensation for 
sciatica, which he claims resulted from a lymph node 
extraction in August 2000 at Fort Bliss, Texas.  
It thus appears that the veteran is making a claim under 38 
U.S.C.A. § 1151 for sciatica.  This claim has not yet been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in September 
1998, the RO denied the claim of entitlement to service 
connection for PTSD, and determined that new and material 
evidence had not been received to reopen a claim for service 
connection for bilateral hearing loss.

2.  The evidence received since the RO's September 1998 
decision, which denied service connection for PTSD, and which 
determined that new and material evidence had not been 
received to reopen a claim for service connection for 
bilateral hearing loss, which was not previously submitted to 
agency decisionmakers, and is neither cumulative, nor 
redundant, does not bear directly and substantially upon the 
specific matters under consideration, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
PTSD, and bilateral hearing loss.  

3.  The veteran does not have residuals of a gunshot wound to 
the right groin, with sciatica, right leg, as a result of his 
service.  
 
4.  The veteran's scars of the dorsal, and plantar, aspects 
of his right foot do not cause limitation of motion, and do 
not measure 77 square centimeters or greater, and are not 
productive of functional loss.  


CONCLUSIONS OF LAW

1.  The RO's September 1998 decision, which denied service 
connection for PTSD, and which determined that new and 
material evidence had not been received to reopen a claim for 
service connection for bilateral hearing loss, became final.  
38 U.S.C.A. § 7105(c) (2007); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has not been received since the 
RO's September 1998 decision, which denied service connection 
for PTSD, and which determined that new and material evidence 
had not been received to reopen a claim for service 
connection for bilateral hearing loss; the claims for service 
connection for PTSD, and bilateral hearing loss, are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 U.S.C.A. § 
3.156 (2001).  

3.  Service connection for residuals of a gunshot wound, 
right groin, with sciatica, right leg, is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

4.  The criteria for an evaluation in excess of 10 percent 
for a residual scar, status post gunshot wound, dorsal aspect 
of the right foot, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.159, 
3.321(b)(1), 4.7, 4.118, Diagnostic Codes 7801, 7804, and 
7805 (as in effect prior to August 30, 2002, and thereafter).  

5.  The criteria for an evaluation in excess of 10 percent 
for a residual scar, status post gunshot wound, plantar 
aspect of the right foot, have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
3.159, 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 7801, 7804, 
and 7805 (as in effect prior to August 30, 2002, and 
thereafter). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In August 1989, the RO denied a claim for service connection 
for left ear hearing loss, and in July 1997, the RO denied a 
claim for service connection for bilateral hearing loss.  
There was no appeal, and the RO's decisions became final.  
See 38 U.S.C.A. § 7105(c) (West 2002).  The veteran 
subsequently filed to reopen the claim, and in a rating 
decision, dated in September 1998, the RO determined that new 
and material evidence had not been received to reopen a claim 
for service connection for bilateral hearing loss.  At that 
time, the RO also denied a claim of entitlement to service 
connection for PTSD.  There was no appeal, and the RO's 
decision became final.  Id.    

In May 2001, the veteran filed an application to reopen the 
claims.  In April 2003, the RO denied the claim for PTSD on a 
direct basis, and determined that new and material evidence 
had not been received to reopen a claim for service 
connection for bilateral hearing loss.  The veteran has 
appealed.  

Although the appellant's claim for service connection of PTSD 
was reopened and considered on the merits, the issue of new 
and material evidence must be addressed in the first instance 
by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Only where the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record. 38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed prior to August 29, 2001, as in this case, 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

The most recent and final denial of these claims was the RO's 
decision dated in September 1998.  Therefore, the Board must 
determine whether new and material evidence has been 
submitted since the RO's September 1998 decision.  See 38 
U.S.C.A. § 5108.  When determining whether evidence is new 
and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

With regard to the claim for PTSD, the veteran's claim was 
denied in the RO's September 1998 rating decision on the 
grounds that the evidence did not show that the veteran 
incurred PTSD as the result of an in-service stressor, but 
rather as the result of childhood abuse.  At that time the 
evidence of record consisted of the veteran's service and 
service treatment records, which showed that he received 
treatment for skin symptoms associated with improper drug use 
in 1973, a number of nonjudicial punishments, and a general 
discharge under other than honorable conditions in lieu of 
court martial (his discharge was upgraded in 1983).  An April 
1973 report noted that he had a lack of motivation, and an 
adjustment reaction, and that he was unsuitable.  The 
veteran's separation examination report, dated in December 
1973, showed that his psychiatric condition was clinically 
evaluated as normal.  In an associated "report of medical 
history" the veteran denied a history of any relevant 
symptoms.  

The claims file also included VA medical records, dated 
between 1985 and 1998, and clinical notes from the Eastern 
State Hospital, dated in 1993.  This evidence showed a number 
of hospitalizations with Axis I diagnoses that included PTSD, 
dysthymia, adjustment disorder, alcohol abuse, polysubstance 
abuse, bipolar affective disorder, and rule out cyclothymic 
disorder, and Axis II diagnoses of a personality disorder.  
These records show that he gave a history of childhood 
physical and sexual abuse.  

Evidence received since the September 1998 rating decision, 
consists of VA medical records, dated between 1988 and 2007.  
These records contain a number of diagnoses of PTSD (some 
"by history"), as well as diagnoses of alcohol, cannabis, 
and cocaine dependence, depression, adjustment disorder, 
polysubstance dependence, and Axis II diagnoses that included 
antisocial personality disorder.  This evidence shows that he 
has both endorsed and denied a history of sexual abuse in the 
service, and that he repeatedly gave a history of sexual 
abuse during childhood.  In particular, several records note 
PTSD due to childhood abuse.  See e.g., VA hospital report, 
covering treatment between December 1997 and January 1998; VA 
progress note, dated in September 2000.  

The Board finds the evidence submitted since the September 
1998 rating decision is not new and material.  The Board 
first notes that some of this evidence is duplicative.  In 
addition, although the submitted evidence contains new 
diagnoses of PTSD, it also contains a large number of other 
diagnoses, and none of it contains competent evidence which 
associates PTSD with the veteran's service. Accordingly, the 
Board finds that the evidence received since the September 
1998 rating decision is not new and material and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

With regard to the claim for service connection for bilateral 
hearing loss, the most recent and final denial was also the 
RO's September 1998 rating decision.  At that time the 
evidence of record consisted of the veteran's service 
treatment records, which did not show treatment for 
complaints of hearing loss.  A February 1973 report noted 
that he had regular hearing, bilaterally.  The veteran's 
separation examination report, dated in December 1973, showed 
that his ears and drums were clinically evaluated as normal, 
and it included audiometric results which did not show that 
he had hearing loss as defined at 38 C.F.R. § 3.385.  In an 
associated "report of medical history" the veteran denied a 
history of hearing loss.  
In addition, the claims file included VA medical records, 
dated between 1985 and 1998, and clinical notes from the 
Eastern State Hospital, dated in 1993.  This evidence 
included a VA hospital report, dated in 1986, which noted a 
hearing deficit in the left ear (the report does not contain 
audiometric test results).  

Evidence received since the September 1998 rating decision, 
consists of VA medical records, dated between 1988 and 2007.  

The Board finds that new and material evidence has not been 
presented.  As previously discussed, some of this evidence is 
duplicative.  In addition, none of it contains competent 
evidence which associates hearing loss with the veteran's 
service.  Accordingly, the Board finds that the evidence 
received since the September 1998 rating decision is not new 
and material and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The only other pertinent evidence received since the RO's 
September 1998 decision consists of written testimony from 
the veteran.  However, the veteran, as a layperson, is not 
competent to give a medical opinion as to a diagnosis or 
causation.  Therefore, as the veteran has not submitted 
competent medical evidence showing that he has PTSD, or 
hearing loss, that is related to his service, these 
statements are not new and material evidence, and are 
insufficient to reopen the claims.  See Hickson v. West, 11 
Vet. App. 374 (1998) (lay assertions of medical causation 
cannot suffice as new and material evidence to reopen a 
claim); Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. 
Brown, 5 Vet. App. 211 (1993). 

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection

The veteran asserts that service connection is warranted for 
residuals of a gunshot wound, right groin, with sciatica, 
right leg.  In his substantive appeal, received in October 
2003, he appears to assert that he will require a hip 
replacement because he has shrapnel in his bone marrow.  In 
this regard, he has submitted a computer disc containing 
copies of X-rays of his pelvis, which do not note 
"shrapnel," or indicate that he has any retained 
foreign/metallic objects.  

The veteran's service medical records do not show any 
relevant treatment.  In this regard, in July 1973, he 
received treatment for abdominal pain, with notations of a 
possible bleeding/duodenal ulcer, aggravated by alcohol 
ingestion.  An examination was normal, with no emesis or 
melena.  Beginning in September 1973, he received medical 
treatment after he shot himself in the foot at a gun range.  
There was no indication of nerve or artery involvement, or of 
residuals to the veteran's groin.  The veteran's separation 
examination report, dated in December 1973, shows that his 
abdomen, neurological condition, and genitourinary system, 
were all clinically evaluated as normal.  An associated 
"report of medical history" does not note any relevant 
symptoms, and shows that he denied a history of neuritis.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical records, dated between 1985 and 2007.  
This evidence indicates that the veteran underwent a right 
hernia repair in about 1993, with additional complaints in 
1997; however, a hernia was not found at that time.  In 
August 2000, he underwent a lymph node extraction at his 
groin, with subsequent complaints of right leg symptoms, and 
a notation of a possible nerve injury to the right leg.  A VA 
nerve conduction study, received in June 2001, was abnormal, 
with a suggested lumbosacral root level lesion, but no 
evidence of sciatic, femoral, sural, tibial, or peroneal 
neuropathy.  

The Board finds that service connection for residuals of a 
gunshot wound, right groin, with sciatica, right leg is not 
warranted.  Under 38 U.S.C.A. § 1110, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this 
case, the Board has thoroughly reviewed the veteran's service 
treatment records and has found no evidence of a gunshot 
wound to the right groin.  Likewise, the service treatment 
records contain no mention of sciatica.  The December 1973 
separation examination showed a normal abdomen, and 
neurological system.  Moreover, a May 2001 nerve conduction 
study indicates that there was no evidence of sciatic, 
femoral, sural, tibial or peroneal neuropathy in either lower 
limb.  In summary, there is thus no evidence of in-service 
incurrence of the claimed disorder, and no competent evidence 
to show that he currently has the claimed condition.  
Accordingly, the claim must be denied.  


III.  Increased Rating Claims

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  

The veteran's service medical records show that, beginning in 
September 1973, he received medical treatment after he shot 
himself in the foot at a gun range.  He was noted to have 
sustained a .22 caliber gunshot wound to the left foot, with 
an entrance and exit wound over the first metatarsal.  His 
neurovascular status was noted to be intact.  X-rays revealed 
"a couple of small chips off the first metatarsal."  The 
service medical records contained contradictory findings 
indicating that the left foot, or the right foot, was the 
injured foot.  The veteran's separation examination report, 
dated in December 1973, shows that his feet, and lower 
extremities, were clinically evaluated as normal, and does 
not contain any relevant findings.  

In a rating decision, dated in July 1997, the RO granted 
service connection for "residual scar, status post 
accidental gunshot wound, left foot," evaluated as 
noncompensable (0 percent disabling).  In September 2003, the 
RO determined that, in fact, the veteran had sustained a 
gunshot wound to his right foot during service, and 
recharacterized the service-connected disabilities as, 
"residual scar, status post gunshot wound, dorsal aspect of 
the right foot," and "residual scar, status post gunshot 
wound, plantar aspect of the right foot."  The RO assigned a 
separate 10 percent rating for each scar, and in each case, 
an effective date for the 10 percent rating of April 10, 2001 
was assigned.  

The relevant medical evidence consists of two VA examination 
reports.  A VA examination report, dated in September 2003, 
shows that on examination, the veteran had a circular entry 
wound scar over the dorsal aspect of the right foot that 
measured 4 millimeters in diameter.  On the plantar aspect of 
the right foot there was an ovular exit wound scar, which 
measured 2 millimeters in width and 4 centimeters in length.  
Both scars were tender to palpation, but there was no 
adherence to underlying tissue associated with either scar.  
The texture of the skin was normal and the scars were stable.  
There was depression of the surface contour of both scars on 
palpation.  Both scars were superficial.  There was no 
inflammation, edema, or keloid formation.  Both scars were 
lighter compared to normal areas of the skin.  There was no 
induration or inflexibility of the skin in the area of the 
scars.  There was no limitation of motion or function 
associated with the scars.  There was no disfigurement 
associated with the scars.  

In November 2007, the veteran was afforded another VA 
examination to address his scars.  Physical examination 
showed a mildly depressed area on the dorsum of the right 
foot, which was the same color as the surrounding skin and 
measured 2 millimeters in diameter.  It was nontender, smooth 
and nonadherent.  It did not exhibit inflammation, edema or 
keloid formation.  There was no deformity and no functional 
limitation produced by the scar.  On the plantar aspect of 
the right foot there was a barely perceptible scar, measuring 
4 centimeters in length and 2 millimeters in width.  It was 
nontender, flat, nonadherent and did not exhibit inflammation 
or edema.  There was no keloid formation and the color of 
this car was the same as the surrounding skin.  There was no 
functional limitation caused by this scar.  

The RO has evaluated the veteran's scar as 10 percent 
disabling under DC 7804. The Board initially notes that the 
10 percent rating is the maximum rating provided for under DC 
7804 (as in effect prior to August 30, 2002).  

A compensable rating is not warranted under any other 
potentially applicable code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801 (as in 
effect prior to August 30, 2002), a 30 percent evaluation is 
warranted for third degree burn scars of an area or areas 
exceeding 12 square inches (77.4 cm. squared).

Under 38 C.F.R. § 4.118, DC 7805 (as in effect prior to 
August 30, 2002), other scars will be rated on limitation of 
function of the part affected.  

A rating in excess of 10 percent is not warranted under DC 
7801 or 7805 (as in effect prior to August 30, 2002).  This 
evidence fails to show that his scars are productive of a 
limitation of function.  Furthermore, the evidence does not 
show that the veteran has third degree burns, or that either 
of his scars exceed 12 square inches.  Therefore, the 
criteria for a rating in excess of 10 percent are not shown 
to have been met under DC 7801 or 7805 (as in effect prior to 
August 30, 2002).  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

Under 38 C.F.R. § 4.118, DC 7801 (scars other than scars of 
the head, face, or neck, that are deep or cause limited 
motion) (as in effect August 30, 2002), a 20 percent 
evaluation is warranted for an area or areas exceeding 12 
square inches (77 square centimeters).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  Note (2).

Under 38 C.F.R. § 4.118, DC 7805 (as in effect August 30, 
2002), scars, other, are to be evaluated based on limitation 
of function of the affected part.  

Here, the medical evidence does not reflect that the 
manifestations required for an evaluation in excess of 10 
percent are present under the revised criteria.  As 
previously noted, there is no medical evidence to show that 
either of the veteran's right foot scars exceed 12 square 
inches.  With regard to DC 7805, the Board's earlier 
discussion of this diagnostic code (which is unchanged from 
August 2002), is incorporated herein.  Briefly stated, the 
evidence shows that his scars are not productive of a 
limitation of function.  Therefore, the criteria for a rating 
in excess of 10 percent are not shown to have been met under 
DC 7801 or 7805 (as in effect August 30, 2002).  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. Section 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  Thus, the 
Board has reviewed the entirety of the disability picture, 
but finds that it is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  

After careful consideration of the evidence the Board finds 
that the criteria for an evaluation in excess of 10 percent 
have not been met for either of the claimed scars under 
either the old or the new criteria, and that the claims must 
be denied.  


IV.  VCAA

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In this case, the RO provided the appellant pre-adjudication 
notice by a letter dated in July 2003.  He was afforded a 
second notice in July 2006.  

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  However, any defect 
with respect to the timing of the VCAA notices in this case 
was nonprejudicial.  There is no indication that the outcome 
of the claims have been affected, as all evidence received 
has been considered by the RO.  The veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  He was afforded the opportunity to address the 
issues at a hearing before the Board in June 2008, however, 
he failed to report for his hearing.  After issuing the VCAA 
letters discussed above, the RO reconsidered the appellant's 
claims, as evidenced by the August 2007 and February 2008 
Supplemental Statements of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA 
cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  For these reasons, the timing of the VCAA notices was 
not prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).   

With regard to the new and material claims, in claims to 
reopen, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
VA should consider the bases for the final denial and the 
notice letter must describe what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

With respect to the veteran's applications to reopen his 
claims of entitlement to service connection for PTSD, and 
bilateral hearing loss, the VCAA notices were deficient in 
that it did not adequately inform the veteran of the bases 
for the denial in the prior decisions and describe what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denials.  

With regard to the claims for increased ratings, the VCAA 
notices did not discuss the criteria for increased ratings.  
Thus, the VCAA duty to notify has not been satisfied with 
respect to VA's duty to notify him of the information and 
evidence necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id., Vazquez-Flores, 22 Vet. App. 
at 46.  In a July 2003 letter, the RO included an explanation 
of the basic requirements for service connection.  In 
addition, a review of the appellant's representative's 
submission, received in August 2006, shows that the veteran's 
representative presented argument at considerable length as 
to these three claims.  This submission was received 
subsequent to the October 2003 Statement of the Case (SOC), 
which discussed the basic requirements for service 
connection, and both the new and the old criteria for 
increased ratings, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b).  The SOC 
also stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  The veteran's representative's August 2006 
submission discussed the medical findings, as well as the 
criteria for reopening claims, service connection, and 
increased evaluations.  The Board further notes that, in his 
statement, received in October 2005, the veteran stated that 
he had no additional evidence to submit.  As previously 
stated, the veteran was scheduled for a hearing in June 2008, 
however, he failed to report for his hearing.  These actions 
by the veteran and his representative indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process.  The August 2007 
Supplemental Statement of the Case provided the appellant 
with the relevant regulations for his applications to reopen 
the underlying service connection claims, as well as an 
explanation of the reason for the denial of the claims.  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
reopen and substantiate his service connection claims, and 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  In summary, as both 
actual knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claims, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claims, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  
Id.  

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence and afforded the 
veteran physical examinations with respect to his increased 
rating claims.  VA need not obtain a medical opinion with 
respect to the claims to reopen, because that duty applies to 
claims to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002);
38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims files, and 
the veteran has not contended otherwise.  

The veteran has not been afforded an examination, and an 
etiological opinion has not been obtained with regard to the 
claim for residuals of a gunshot wound to the groin.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show that 
the veteran was treated for a gunshot wound to the groin, and 
his abdomen was clinically evaluated as normal upon 
separation from service in 1973, at which time he did not 
report any relevant symptoms.  The post-service medical 
evidence does not show that the veteran has residuals of a 
gunshot wound to the groin, and there is no competent 
evidence to show that the veteran has residuals of a gunshot 
wound to the groin that is related to his service.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2007); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post 
service medical record provides evidence against this claim.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  



ORDER

New and material evidence not having been received to reopen 
the claim for service connection for PTSD, the appeal is 
denied.

New and material evidence not having been received to reopen 
the claim for service connection for bilateral hearing loss, 
the appeal is denied.

Service connection for residuals of a gunshot wound, right 
groin, with sciatica, right leg, is denied.  

A rating in excess of 10 percent for a residual scar, status 
post gunshot wound, dorsal aspect of the right foot, is 
denied.  

A rating in excess of 10 percent for a residual scar, status 
post gunshot wound, plantar aspect of the right foot, is 
denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


